DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-4, 6 and 8-9 (Currently amended)
Claims 2, 5 and 7 (Canceled)

Allowable Subject Matter
Claims 1, 3-4, 6 and 8-9 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “a control housing, the control housing having a top side, an outer perimeter, and a bottom side, the top side, the outer perimeter, and the bottom side forming an inner cavity, the control housing being configured to be coupled to a motorized personal transport, the top side being planar, the bottom side having a curved medial section such that a rearward portion of the control housing has a height greater than a forward portion of the control housing; a plurality of controls coupled to the control housing, the plurality of controls being configured to control the motorized personal transport, the plurality of controls comprising a joystick and a circular control pad, the joystick being positioned on the rearward portion of the control housing, the circular control pad being positioned on the forward portion of the control housing such that the control housing is configured to facilitate positioning of a user’s thumb adjacent to the circular control pad  a plurality of ports coupled to the control housing, the plurality of ports extending through the top side, the plurality of ports being in operational communication with the transformer, the plurality of ports being configured to receive a charging cable.”, in combination with all other elements recited in claim 1.
Claims 3-4 and 6 are also allowed as they further limit allowed claim 1.
Regarding claim 8, prior arts do not suggest or teach, among other claimed allowable features, “a control housing, the control housing having a flat top side, a tapered outer perimeter, and a bottom side, the top side, the outer perimeter, and the bottom side forming an inner cavity, the control housing being coupled to the motorized personal transport, the top side being planar, the bottom side having a curved medial section such that a rearward portion of the control housing has a height greater than a forward portion of the control housing; a plurality of controls coupled to the control housing, the plurality of controls controlling the motorized personal transport, the plurality of controls comprising a joy stick and a circular control pad, the joystick being positioned on the rearward portion of the control housing, the circular control pad being positioned on the forward portion of the control housing such that the control housing is configured to facilitate positioning of a user’s thumb adjacent to the circular control pad when fingers of the user are positioned against the curved medial section; a transformer coupled to the control housing, the transformer being coupled within the inner cavity, the ”, in combination with all other elements recited in claim 8.
Regarding claim 9, prior arts do not suggest or teach, among other claimed allowable features, “a control housing, the control housing having a flat top side, a tapered outer perimeter, and a bottom side, the top side, the outer perimeter, and the bottom side forming an inner cavity, the control housing being coupled to the motorized personal transport, the top side being planar, the bottom side having a curved medial section such that a rearward portion of the control housing has a height greater than a forward portion of the control housing; a plurality of controls coupled to the control housing, the plurality of controls controlling the motorized personal transport, the plurality of controls comprising a joystick and a circular control pad, the joystick being positioned on the rearward portion of the control housing, the circular control pad being positioned on the forward portion of the control housing such that the control housing is configured to facilitate positioning of a user’s thumb adjacent to the circular control pad when fingers of the user are positioned against the curved medial section; a transformer coupled to the control housing, the transformer being coupled within the inner cavity, the transformer being in operational communication with the battery of the motorized personal transport; and a plurality of ports coupled to the control housing, the plurality of ”, in combination with all other elements recited in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/DUNG V BUI/
Examiner, Art Unit 2859




/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859